Citation Nr: 0500459	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-08 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in October 
2004.  Further, the veteran also submitted additional 
evidence for the Board's consideration accompanied by a 
waiver of initial consideration by the agency of original 
jurisdiction.

As an additional matter, the Board notes that the veteran 
filed a Notice of Disagreement to a June 2004 rating 
decision's denial of service connection for hypertension, as 
well as peripheral neuropathy of the bilateral lower and 
upper extremities, all of which he contended were secondary 
to his service-connected diabetes mellitus.  The Board 
further notes that a Statement of the Case (SOC) was 
promulgated on these issues in September 2004.  However, the 
record for the Board's review does not reflect that he has at 
yet filed a Substantive Appeal.  Thus, the Board does not 
have jurisdiction to address these issues at this time.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  The veteran engaged in combat during his period of active 
service.

3.  The competent medical evidence tends to show that the 
veteran currently has PTSD due to his combat experience while 
on active duty.

CONCLUSION OF LAW

Service connection is warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

For the reasons stated below, the Board concludes that 
service connection is warranted for PTSD.  Accordingly, no 
further discussion of the VCAA is necessary based on the 
facts of this case.


Background.  The veteran has contended, to include at his 
October 2004 videoconference hearing, that he currently has 
PTSD due to his combat experience while on active duty.

The veteran's service medical records do not contain any 
findings indicative of psychiatric problems while on active 
duty.  In fact, his mental health was clinically evaluated as 
normal on his July 1969 separation examination.  Further, on 
his concurrent Report of Medical History he indicated that he 
had not experienced depression or excessive worry, loss of 
memory or amnesia; or nervous trouble of any sort.

The veteran's DD Form 214 reflects that he received the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Combat Infantryman's Badge.

The veteran initiated his claim of service connection for 
PTSD in August 2001.  Various medical records were 
subsequently added to the file which cover a period from 2001 
to 2004.  In pertinent part, records dated in February 2002 
note that the veteran complained of being easy to anger, 
insomnia, and dreams about Vietnam.  He also reported a 
history of depression.  Although psychiatric evaluation at 
that time showed no gross abnormalities, subsequent records 
from April and May 2002 show findings of depression, not 
otherwise specified (NOS).

The veteran also underwent a VA PTSD examination in April 
2002, at which it was noted that his claims file was 
available for review.  In addition, the veteran reported that 
he had had treatment from a mental health professional in 
1999 or 2000, that he went 2 or 3 times and was prescribed a 
medication but was unsure of the name, and that he stopped 
taking it and going to treatment because he could not afford 
it.  His social and occupational history was also summarized.  
Following examination of the veteran, the examiner stated 
that there was a history of the veteran being diagnosed with 
depressive disorder, NOS, and that he saw some evidence of 
this but there was no evidence of PTSD.  Moreover, the 
examiner stated that the veteran's personality style was 
striking enough to make the diagnosis of personality 
disorder, NOS, with passive aggressive traits.

VA treatment records dated in June 2002 show diagnoses of 
depression, NOS, and chronic PTSD.  Subsequent records from 
July 2002 also show findings of PTSD, and summarized the 
veteran's symptomatology.

The veteran underwent a new VA PTSD examination in January 
2003, but the examiner stated that the claims file was not 
available for review.  Diagnostic impressions following 
examination included chronic PTSD, and psychosis, NOS.  
Nevertheless, the examiner stated that there was not enough 
data from the examination, as well as the fact that the 
claims file was lacking, to determine with certainty that the 
veteran's condition was PTSD.  However, the examiner's 
impression was that there was a strong psychotic disorder 
present and that the likelihood that PTSD as either comorbid 
or underlying condition of the psychosis was quite likely.  
In other words, absent evidence to the contrary, the veteran 
conformed to the picture of PTSD-related symptoms, although 
his reporting was limited and severity of his condition was 
extreme.  As far as the confirmation of the diagnosis of 
PTSD, the examiner stated that no further testing would be 
even possible at that time.  The examiner also expressed his 
desire to have the claims file to get a bigger picture of the 
veteran's clinical status from his treating team.

In a February 2003 addendum, the clinician who conducted the 
January 2003 VA PTSD examination noted that he had reviewed 
the veteran's claims file and summarized the contents 
thereof.  Based upon this review, the clinician believed that 
a diagnosis of PTSD was appropriate for the veteran.  
However, the clinician cautioned that he was not specifically 
pointing to any combat-related traumatic stressors, although 
he believed that these were available in the claims file and 
had been reviewed by others.  In summary, the clinician 
stated that, with regard to the big picture provided by 
mental health professionals who had been in fairly intensive 
interaction with the veteran for well over a year, he 
believed that their reported diagnosis of PTSD was 
appropriate.  He also provided additional comments regarding 
the severity of this disability.

In April 2003, the veteran underwent a new VA PTSD 
examination which was conducted by two clinicians.  The 
examination report noted that the claims file was reviewed in 
conjunction with the examination.  Diagnostic impressions 
following examination were probably malingering, and 
personality disorder, NOS, with passive-aggressive features.  
Further, the clinicians indicated that during the 
examination, the veteran presented evidence of passive-
aggressive behavior, and appeared to exaggerate his symptoms 
and their functional impact.  The clinicians also commented 
that the veteran's behaviors during the examination did not 
correspond with those typically observed in psychiatric 
patients, and that his presentation at this point did not 
indicate psychosis or PTSD.  Nevertheless, the clinicians 
noted that if the veteran had some underlying psychiatric 
disturbance, his attempts to present himself with a severe 
disorder might have masked any such syndrome.  Unfortunately, 
because of the veteran's approach to the examination, the 
clinicians concluded they did not have sufficient information 
or observations to rule-out or rule-in PTSD or other 
psychiatric disturbance.

The veteran underwent another VA PTSD examination in April 
2004, at which the examiner noted that the claims file was 
not available for review.  Diagnostic impressions following 
examination included probable malingering, alcohol 
dependence, and rule-out PTSD.  Further, the examiner 
commented, in part, that the veteran's reported symptoms were 
questionable as he exhibited "Ganser-type" answers to 
questions, particularly relating to spelling words forwards 
and backwards.  It was also noted that he made very poor eye 
contact despite the fact that he did not appear especially 
stressed emotionally.  Moreover, some of his symptoms were 
inconsistent with what is normally expected in PTSD, in 
particular the examiner noted that he described having 
flashbacks when he saw tombstones.  In regard to the symptoms 
which were consistent with the diagnosis for PTSD, the 
examiner noted that the veteran also had alcohol dependence.  
The examiner stated that it was very unclear as to how much 
the veteran's symptoms were related to his alcohol use versus 
his PTSD.  The examiner also recommended that the veteran 
receive psychological testing to look at any potential 
evidence of malingering in addition to evidence of PTSD or 
psychosis.

The veteran subsequently underwent VA psychological testing 
in May 2004, at which the results of the April 2004 VA PTSD 
examination were noted.  Following this testing, the examiner 
noted that the veteran was reluctant to respond to questions 
during the examination; that he made poor eye contact; that 
his score on the validity index indicated exaggeration; and 
that on the Miller Forensic Assessment of Symptoms test he 
endorsed items that indicated the possibility of malingering 
mental illness.  Specifically, he endorsed many items on the 
rare combinations and unusual hallucination scales.  The 
examiner noted that both of these scales had been used to 
differentiate between malingerers and honest responders.  For 
example, the rare combination scale included psychological 
symptoms that were rarely seen in combination, while the 
unusual hallucinations scale included items that were 
extremely rare in genuine psychiatric patients.  The veteran 
endorsed both rare symptoms and symptom combinations that 
were consistent with recognized psychiatric disorders.  
Additionally, his total score was significantly elevated, 
which indicated that he might be malingering mental illness.  
Moreover, the examiner stated that the veteran's presentation 
during the examination indicated that his self-report was an 
unreliable indicator of his psychiatric functioning, and that 
his approach to testing indicated exaggeration of symptom 
report and might be consistent with malingering.  

In an October 2004 statement, a VA clinical psychologist 
noted that the VA medical center (VAMC) had evaluated and 
treated the veteran for approximately 5 years, and it was 
their professional clinical judgment that the Vietnam combat 
infantryman was severely disabled due to PTSD.  Further, it 
was stated that he met the criteria for PTSD found at 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994 (DSM-IV).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Further, 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to the DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a grant of service connection for 
PTSD.

Initially, the Board notes that absent clear and convincing 
evidence to the contrary, it must accept the veteran's 
account of what occurred during his in-service combat 
experience as true.  Therefore, the Board must now determine 
whether the competent medical evidence supports a finding 
that he currently has PTSD which is causally related to his 
combat service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, there is competent medical evidence both for and 
against the claim.  There are competent medical findings of 
PTSD, to include the January 2003 VA PTSD examination and its 
February 2003 addendum, as well as the October 2004 statement 
from the veteran's treating psychologist at the VAMC.  
Further, the October 2004 statement indicates that the 
disability was due to the veteran's combat experience while 
on active duty in the Republic of Vietnam.  However, the 
service medical records indicate no findings of psychiatric 
problems during service.  In fact, his psychiatric condition 
was clinically evaluated as normal on his separation 
examination, and there does not appear to be any competent 
medical findings of an acquired psychiatric disorder until 
many years after service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
Moreover, VA examinations conducted in April 2003 and April 
2004, as well as the psychological testing conducted in May 
2004, indicated that the veteran was exaggerating his 
symptoms, and diagnosed probable malingering.

The Board notes that the findings both in support and against 
the veteran were based upon evaluation of the veteran, as 
well as review of his claims file.  However, the medical 
evidence also confirms that he has received psychiatric 
treatment for several years, and that the clinicians who have 
conducted this treatment are of the opinion, as shown by the 
October 2004 statement, that his problems are due to PTSD 
which originated as a result of his combat service.  In 
addition, the findings of symptom exaggeration and 
malingering appear to relate more to the current severity of 
the veteran's psychiatric condition rather than the diagnosis 
and etiology thereof.

The Board is also cognizant of the fact that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to a grant of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


